Exhibit 99.1 WESBANCO, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information is based on the historical financial statements of WesBanco and Oak Hill, and has been prepared to reflect the financial effect of WesBanco’s merger with Oak Hill. The pro forma financial information should be read in conjunction with both WesBanco’s and Oak Hill’s Quarterly Report on Form 10-Q for the period ended September 30, 2007 and Annual Report on Form 10-K for the year ended December 31, 2006. The unaudited pro forma condensed combined financial information set forth below assumes that the merger with Oak Hill was consummated on January 1, 2006 for purposes of the unaudited pro forma condensed combined statements of income and September 30, 2007 for purposes of the unaudited pro forma condensed combined balance sheet and gives effect to the merger as if it had been effective during the entire period presented. These unaudited pro forma condensed combined financial statements reflect the Oak Hill merger based upon estimated preliminary purchase accounting adjustments. Actual adjustments will be made as of the effective date of the merger and, therefore, will differ from those reflected in the unaudited pro forma condensed combined financial information. Pursuant to the terms of the merger agreement, Oak Hill sold approximately $33.8 million of loans prior to the consummation of the merger.The total net loss on the sale of loans and related valuation adjustments of $10.8 million has been included in the unaudited pro forma condensed combined financial statements. Total merger-related costs, which approximate $10.5 million, include direct acquisition costs of $6.5 million recorded on the unaudited pro forma condensed balance sheet.The remaining $4.0 million representsmerger-related costs expected to occur after the date of the acquisition and are not included in the pro forma financial statements. Estimates of cost savings are not included in the pro forma analysis.Estimated cost savings associated with the merger are projected to approximate 22% of Oak Hill’s estimated pre-tax operating expenses and are expected to be realized beginning in 2008 and fully in 2009. These estimates may differ from the actual cost savings achieved in the merger. -1- WesBanco, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2007 Pro forma Oak Hill Pro Forma Combined WesBanco, Inc. Financial, Inc. Adjustments WesBanco, Inc (Dollars in thousands, except per share amounts) Assets Cash and cash equivalents $73,666 $20,472 $(5,314) A $ 88,824 Available for sale securities 734,285 162,797 21,105 B 918,187 Held to maturity securities - 1,518 178 C 1,696 Net loans 2,765,802 1,008,378 (32,717) B,C 3,741,463 Goodwill and other intangibles 143,366 11,031 119,142 C,E 273,539 Other assets 243,474 70,659 1,296 A,B,C,D 315,429 Total Assets $3,960,593 $1,274,855 $ 103,690 $ 5,339,138 Liabilities and Shareholders' Equity Deposits $2,960,052 $950,437 $215 C $ 3,910,704 Federal Home Loan Bank advances 299,269 148,051 2,340 C 449,660 Other borrowings 160,770 57,846 22,546 A,C 241,162 Junior subordinated debt 87,638 23,000 (627) C 110,011 Other liabilities 41,558 5,153 6,494 A,C 53,205 Total Liabilities 3,549,287 1,184,487 30,968 4,764,742 Shareholders' Equity 411,306 90,368 72,722 A,B,C 574,396 Total Liabilities and Shareholders' Equity $3,960,593 $1,274,855 $ 103,690 $ 5,339,138 Book value per share $ 19.94 $16.83 $ 1.51 Shares outstanding 20,628,092 5,370,704 700,552 26,699,348 See notes to the unaudited pro forma condensed combined financial information. -2- WesBanco, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For the Nine Months Ended September 30, 2007 Pro Forma Oak Hill Pro Forma Combined WesBanco, Inc. Financial, Inc. Adjustments WesBanco, Inc (Dollars in thousands, except per share amounts) Interest Income Loans, including fees $ 145,184 $ 57,622 $(1,179) B,C $201,627 Securities and other 27,281 6,125 1,022 B,C 34,428 Total Interest Income 172,465 63,747 (157) 236,055 Interest Expense Deposits 64,530 26,729 91,259 FHLB borrowings 9,685 5,757 (878) C 14,564 Other borrowings 10,711 3,113 708 A,C 14,532 Total Interest Expense 84,926 35,599 (170) 120,355 Net Interest Income 87,539 28,148 13 115,700 Provision for loan losses 4,684 1,947 6,631 Net Interest Income After Provision for Loan Losses 82,855 26,201 13 109,069 Other Income 39,097 (425) 38,672 Other Expense 81,013 25,661 459 C 107,133 Income Before Income Taxes 40,939 115 (446) 40,608 Provision for income taxes 6,934 (1,813) (156) B,C 4,965 Net Income $ 34,005 $1,928 $(290) $ 35,643 Earnings Per Share Basic $1.62 $ 0.36 $1.32 Diluted $1.62 $ 0.36 $1.32 Average Shares Outstanding Basic 20,938,615 5,339,004 732,252 27,009,871 Diluted 20,979,492 5,399,261 671,995 27,050,748 See notes to the unaudited pro forma condensed combined financial information. -3- WesBanco, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For the Year Ended December 31, 2006 Pro Forma Oak Hill Pro Forma Combined WesBanco, Inc. Financial, Inc. Adjustments WesBanco, Inc (Dollars in thousands, except per share amounts) Interest Income Loans, including fees $ 190,081 $ 72,715 $ (1,668) B,C $261,128 Securities and other 37,188 7,028 1,361 B,C 45,577 Total Interest Income 227,269 79,743 (307) 306,705 Interest Expense Deposits 73,764 31,773 (215) C 105,322 FHLB borrowings 17,130 6,276 (1,170) C 22,236 Other borrowings 13,542 3,362 943 A,C 17,847 Total Interest Expense 104,436 41,411 (442) 145,405 Net Interest Income 122,833 38,332 135 161,300 Provision for loan losses 8,739 5,691 14,430 Net Interest Income After Provision for Loan Losses 114,094 32,641 135 146,870 Other Income 40,408 13,131 53,539 Other Expense 106,204 34,206 408 C 140,818 Income Before Income Taxes 48,298 11,566 (273) 59,591 Provision for income taxes 9,263 1,984 (96) B,C 11,151 Net Income $ 39,035 $ 9,582 $ (177) $ 48,440 Earnings Per Share Basic $1.79 $ 1.76 $1.74 Diluted $1.79 $ 1.74 $1.74 Average Shares Outstanding Basic 21,762,567 5,434,221 637,035 27,833,823 Diluted 21,816,573 5,520,423 550,833 27,887,829 See notes to the unaudited pro forma condensed combined financial information. -4- Notes to the Unaudited Pro Forma Condensed Combined Financial Information Note A – Basis of Pro Forma Presentation On July 19, 2007, WesBanco entered into a definitive Agreement and Plan of Merger (the “Merger Agreement”) with Oak Hill.Pursuant to the Merger Agreement, WesBanco agreed to acquire Oak Hill for consideration consisting of a combination of its common stock and cash valued at approximately $192 million.Under the terms of the Merger Agreement, WesBanco exchanged a combination of its common stock and cash for Oak Hill common stock.Oak Hill shareholders received either 1.256 shares of WesBanco common stock or cash in the amount of $38.00 per share for each share of Oak Hill common stock held subject to an overall allocation of 90% stock and 10% cash in the merger.Outstanding stock options were not subject to this allocation requirement and substantially all option holders elected to receive cash.Common stock received by Oak Hill shareholders was assumed to qualify as a tax-free exchange. The unaudited pro forma condensed combined financial information about WesBanco’s financial condition and results of operations, including per share data, are presented after giving effect to the merger.The pro forma financial information assumes that the merger with Oak Hill was consummated on January 1, 2006 for purposes of the pro forma statements of income and on September 30, 2007 for purposes of the pro forma balance sheet and gives effect to the merger as if it had been effective during the entire period presented. The merger will be accounted for using the purchase method of accounting; accordingly, WesBanco’s cost to acquire Oak Hill will be allocated to the assets acquired (including identifiable intangible assets) and liabilities assumed from Oak Hill at their respective fair values on the effective date of the merger which is November 30, 2007. The pro forma financial information includes estimated adjustments to record the assets and liabilities of Oak Hill at their respective fair values and represents management’s estimates based on available information.The pro forma adjustments included herein may be revised as additional information becomes available and as additional analyses are performed.The final allocation of the purchase price will be determined as of the effective date of the merger, after completion ofthe final analyses to determine the fair value of the assets acquired and liabilities assumed. Funding for the merger transaction is included in the pro forma adjustments as follows (in thousands): Issuance of common stock$163,090 Cash on hand Accrued liabilities Proceeds from revolving line of credit20,000 Income tax receivable(3,161) Total purchase price$191.737 Interest expense of $0.9 million and $1.3 million for the nine months ended September 30, 2007, and for the year ended December 31, 2006, respectively, related to the additional borrowings are also included in the pro forma adjustments. Note B – Loan Sale Transaction Pursuant to the Merger Agreement, Oak Hill sold approximately $33.8 million of loans prior to the closing date.These transactions as well as other loan and real estate owned valuation adjustments have been included in the pro forma adjustments.These adjustments include a reduction of loans held for sale of $18.8 million, loans of $6.3 million and real estate owned of $1.6 million, an increase in deferred tax assets of $2.0 million, an increase in available for sale investment securities for the proceeds of $21.1 million and a $3.7 million net loss on the sale which was recorded to retained earnings.The total net loss on these transactions was $10.8 million. The pro forma statements of income for the nine months ended September 30, 2007 and for the year ended December 31, 2006 include pro forma adjustments reducing interest income from loans, as a result of the loan sales, by $2.3 million and $3.2 million, respectively.
